Ford, J.
A summons issued in this case against all three of the defendants upon contract, and was returned by the constable “ duly served,” without certifying on whom he served it, or on whom he did "not, although the statute is positive on him to endorse the time and manner of service. Jacob Stults was the only one who appeared oh the return day of the summons, and he pleaded for himself alone, and the other two being proceeded against in their absence, and no return by - the constable under his oath of office, that they could not be found. This court has uniformly and repeatedly decided, that such return cannot be dispensed with, unless all the parties appear. 1 Pen. 155, Shinn v. Earnest; 1 South. 108, Studdiford v. Ferris. Therefore,
Let the judgment be reversed.